675



    OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                        AUBTIN




xmlrett w. Wlsoa, D.O.
Term 3t8te  Boclrd of Mediaal $;rmdnerr
lll(rlll5 t&dlcat Arta BUildi!a@
3e5 Ant6nl0, Tsxer                ,,"
                                 /          ,/'j
Deer §ir:
E;vWQtt iv.W 18011,I?.o.,FagQ 2

    a board of mdloal exQminer8 for ecoh of the
    aSQYQr81,     separate Qohoola of mediofne, wkioh
    board8 Qxamino In the Qume fundamental eubjeots
    and w!iloh @ant liOQO888       ior auoh rQQpQOtiV8
    aobo4le of medicine all of whioh lloenaas ellarr
    ldeatloal prlrllegea aa to aoope of praotioe.
    Thla differ8 iram the *oompaaite*       typa of board,
    aa In TexnQ, where the Bonrd ia aompoaed of
    prootitionare      of  all of the reoOgnleQd i30h0418
    of medlolne and whioh grants lioensea, idQnti-
    oal la 611 respote, to preotitlonera in all 4r
    the reoognized       Qotoola of praotloe.
        Would it not be ln tlolatlon OS Art.1418
    Slxtc-on (la), Seotion thirty one (31) of tha
    TfxM Conatftutlon,   provldlngr
        -'The LQgiQlRtUrQ may pa68 18~8 prQ-
      aarlblag the uualiflaationa or praotioe
      of aedioine fn this State, and to punlah
      peraotm for mal-praotioe, but no prefer-
      lnoe shall e)oQrbe given by law to any
      aohoola a? medlolne.',
    and in rlolatian of ArtiolQ 4SO4, R.C.S.,(lWb),
    es amended 1939 in llouaeBill #l+E1wbioh opens
    with thld declaratloat
        ?gNothing in this Chapter shall be 80
      oonatrued ns to dlaorlminate against
      any pnrtloular aohool or system of medl-
      oal practice, * * * ’
    for the Tcxna Bwrd of YQdloal Exaslnorr to
    grant a lfoenso by reolprooity to a lloanaer of
    one of Quuohboard8 of auoh f0rQign at&to Qnd to
    deny to a lfoonaee of another of auoh board8 of
    thet   SBPPQ stste   a   lioQ8180   by reOipr4Ui0y.Q

        (3). 'An applicant fo r l 1loaneQ to pvao-
    tie0 me6141n8 in Taxa preaenta a liQanQ* grant-
    ad by another Stat? wbioh reeds *To Prscrtioa
    Oateapethyf, wbioh applfoant  haa 80owea auoh
    lioenne by Qxaminetlon in fluMemental QubjeotQ,
    as rewired  by Teram law tar  admlsaiQn by ex-
Evwett     W. *Ilaon, D.O., kege 3


    amination in Texae, and wliloha;plIoant 821joy-
    ed in the fCrQign state, the 8anzeUnliuiItad
    prfrilsge8 and eoope of praotioe           as are    lcjoyed
    by praotlticcerrrin Teras.

         *Should txt the Tcxaa Board of Medlocl Fix-
    miners f4llow   the opinion of the Attorney
    Oeneral of Tax.85numbered O-1896, farrued3sptQn-
    her 8th. 1939, end to grant, by reolproolty, auah
    eppllaant 8 lioeme to praotioe medicine In Texas.*
         Artlole 4501, a8 mended,            Vernonfa    Annotated
Civil Statutea, providee:
         *All eppllceata tar lloenoo to praotioo
    ned1ol.m in ttie State not otherwieo lioanaad
    under tho pro~ielona  of law mu88 auoooe8tully
    pass 88 aaadcatioc   by the Board of Yedloal Irim
    enhers.   The Board i0 authorized to 8dopt and
    Snf4rOO    ru.lQa Of prooedure     not   inOOMiSter&     With
    the 8tatutory requiremsnts.    Applioantr t4 be
    eliglblo for oxmlnatloc muat be oltl8ana of
    the Unite4 3tetea  end muat preaont 88ti8t8OtOry
    evldonoo to the Bomd th8t they aro 8u?rothan
    8wenty-one (i!l)years of age, Of iood aorel
    4hara8tor, Who hare oompleted sixty (601 aems-
    ter h4ur8 o~~opoursea           o
    nedimahdo     dh        oouraei w%    ,"i?oz
    able, et time & oompleting    eama, to the Un'irer-
    sity   ot Texas   for   oredlt   on a Baohelor      of Acta
    Degree OE a Baoholor of Soieaer Degree, end who
    are graduate8 of bona iida reputable madioal
    lohool8: e roputabla msdicel SOhOol shall a8In-
    lain a eourae of icetruotlon of not lea8 th8a
    four (4) term8 of eight (8) months    aaoh# 8h811
    give a oourae or icetruotioc In the rucdamental
    subjeots   named in ArtLola 4808 of the Ravlsob
    Civil Statutes of Texae of lW!BI a8 muended by
    thle Act3 end shall have the neoorraarytaaoh-
    icg toroe, and p48eeaa and utillm leboratoriea,
    lq u l.p ma  and nt,
                     ?aollIolea for proper lnatruo-
    tI4n LO,811 of aaib gubjeota. ApplIoatlona tor
    examination must be made In uriblng verified by
    afiidavlt,   and filed with the Seoret8ry of 8he
    Board on forma proaorlbed by the Boar&, lo o o mp a n-
Everett W. Wllrron,D-0. page 4


       led by a fee of Twenty-five Dollars ($85). ~11
       spplloant8 &ail  be given dim notioe or tb8
       date and pleoo ot auah exsm:natlon. ?rovidad




         The requimAent  or sixty (SO) oompleted s8m8ter
hour8 Or OO11OSe mrk, other than in a aedioal sohaol,
which oourse8 wwad be aoosptabla, at tb    or aapletlng
8am8, to the University Of Texas for oredit on a Baahrlor
0r Art8 Degrea or a Baohblor of Salenae D8grae, besam
a part or the above quoted statute In 19S9 by hot of th
Forty-elxth Lagielatura, HOUE~ Bill No. 148, SeOt10n S.
           Ths provl80 to the smuidod statut8 exsmpk etu-
dent8 in medical sohoolr whose graduate8 wen 8iig1bl8
for the State Medioal Exsminatlon ptQor to th8 .tfeatlv8
date 0r the aamdsmlt.      Opinion No. O-11397of thl8 depart-
smut to the Tex-8 State Bosrd of Medloal Exsmlner8. LJ88
hntonio,   Texas, by Hon. Ardsll Wllllem8, Aosldsnt Attor-
ney thm8ral. IO is to be noted that thi8 opinion     i8
restriated   to t&s otatu8  0r studsnts enroLLs  in mdloal
8OhOOl at the tims the statute 1~18 mended.
         AS t0 th8 ChtU8  Of &MdUat88  t3f tha 8sJD8 lnsdisal
sch0018 who had received their dip10lML8prior to th8 uloption
                           8eBlO8t.W00110@1 hour8 X’8pUirO-
of th8 8irty (60) 0OZrIplet8
ment, we am oomxmte&6    with a question of 8tatutorr     ln-
terpretatlon, and find it neoe8sary to apply the eetabli8hsd
Oanons dr 8tatUtOl'yoon8tructlon to the law beiore u8.
              ‘fhs   43l’OYiSO   Or   Axtlele   4501, BUPl’s,   18 not   rrae
0r   smbiguitr       and is      8U808ptible 0r    two aonstruation8.

         The wards "all 8tudent8 regularly enrolled in
medical WhoOl8* might mean only thO8s etudents enrolled
in ~dioal8ohoola   at the tism of the amendmant OZ the
law to lnoluds th8 sixty (60) seuumter hours of oollage
oourses requirement, or again it might IssarA
                                            all stua8nts
t&o have been enrolled in suoh medioal whools whether
prior to the anend?wnt or at the tim8 Of its enaotm8nt.
Evrrett     iii.   WIleon, D.O. page S

          The phrase "whose graduate8  are now permitted
to   tr:kethe medical examination now presorlbed by law
In   thI5 stvte- desarIbe8 and QUaiIfle8 'Lmedlaril.
                                                   sohools.~
It   la to be noted thst the prOYI80 doe8 not limit Itseii
to   students wnoww enrolled  In me41061 8ohools.
        Under a liberal oonetruotlon the provicrowill
not be given the erfeot 0r excluding graduate8 0r the
~dlchl s~boolr,deeorlbed from taking the examlnatlon
beoeuse they have not had sixty (60) hour8 oi oollego
work. If they have been regularly enrolled, and have
con;leted thnlr oourses,   and reonlved a diploma, they
are end should be entitled to the same privilege of
taking the exm&mtion     t8 the regtiariy enrolled student8
et the time of the anendment who have not oompleted their
medical sohool oourse. From the language of the Aot we
cannot dlsoern an intention of the Le&Islature to di8-
criminate between graduates and stUdeut0 Or medlosl 8Ohooh8
*whose grcduatos are now ::ermIttedto take the medloal
examiicatlonnon prescribed by law”.    It 5ema  to ua that
both classes of student8 - those who have been enrolled
but have gradueted and thO8e eurollsd at time Of amend-
ment to statute - rall within the permissive soope or
the law.
        A cont:sry oonstruatlon tkreetens the oonstltu-
tlonality oi the law on the theory thet it would oonter
bpeclal privilege8 upon one group 0r graduate8 and amount
to an arbitrary and unfair dlacrImIn5tlon 8g8inst another
group Or gradu&es WhIOh WE8 CUititledt0 take the era&l-
atIon at the tins of graduation but tie were subsequently
bcrred by a rslluro to be exempted from a ooUr5a requuire-
,%nt made 8ubsequent to their graduation.
        Two cardinal rules 0r oo;str~atIon are oontrolllng
in   thi6
        situation.   First, the courts ~I.11always endeavor
to interpret a 5tatute so theta will be oonstItutlonat~:and
valid, end ~I.11 deallna to adopt a oonstruotion that wIL1
destroy or nuillry It, If by any reasonable oonstruotlon
the enaotment oan be sustainad.
     Gk:%XB f. ROEIRSOH, 8 S.W. (24) 6SS;
     a,oct&m Y. cxzm?oN INDR~'RT?DR~SCEGOL DI3T. 888 6.W.
      1064;
     CAT!EY Y, XS.VEli, 242 S.W. 447.
                                                              680




ZXerett W. Wilson, 0.0. page 6



secondly, ~lmn the language 0r a 8trrtute18 not oleer,
a04 the act I6 susceptible or different 00nStrUotlon8,
it will cot be construed so as to operate har8hly, un-
Justly, or GIsorlmlnatorIly. That oon8truotlon will be
c?doptedwkloh I8 bened On the a68UmptIon thtt the Leg-
Islr.tureintended to enaot a iair, just fmd reasonable
18W.


    ORIZ!~TALZOTZL CO. Y. ORIPFTJii& 33 S.W. 6SE;
   .JMXL KIqG Y. VOM WAN& ii6Tex. 469;
    STI199 S.W. 80.

          Since Artlale 4601, mara, is susosptlble of a
rmsonable oonstn+otIon which *ould place grabuate8 en4
students or ffieeioal  schools on an equal ba818, we rajeat
a construotlon :zhiohraise8 oon8tltutIonal doubts.     It
students enrollad In medloal schools at the time the
Legislature 7laoed the sixty (60) nmester oollege hour8
requirement In hrtlole 4601, tsupr8, are excepted from
asetlngtho requirement by all the rule8 of log10 an4
prlr.oIplseof equity, students who had graduate4 prior
to the amendment and were in every way qualitled to take
era&nations at the tlnteor graduation should not be ad-
veraely ~rrectea   end bsrrsd rr0m tsklug the examlnatlon
bxt;ytdy       did not have sixty (60) semester college
           .

         In answer to your rimt question, it 18 our opln-
ion that under hrtlale 4801, as asmnded Vernon's Annotated
CiYil 6tstUte8, an applicant for admiselon for the state
msdloal ersmInetlon8 and ror a lloense who had aoqulred
hi8 ~eeloal s&o01 dIplors8QUdiiYiUg hIm to take the
state radical examinations prior to the amen&ent oi srtl-
Cb 4801 in 1989 to i501lldethe k%qUiZWient Of "8Ixty (60)
                                                          681


NVerett 'ii'.
           K;:leon,D.C., ~XS+JS7

semester hcurn of non-medltml ooilo~e oo~raes,~ le not
aubjcot to this prorlsion ot the emended article and
has a right to take the exeminatfonn d&spite the feat
that he does not heve ta hle oredit eixty (60) senmster
hour5 of non-medical college oourb08.
         Article 4500, es amended, Vernon*5 Annotated
Civil Statutes, provides for Veolprooal arrangement..*
aa tollow8:
         The State --Bor;rdof Xedloal Exaralnsrsms
    in ItXlXlon,         lqon $Tyiiiz 'by en aFF1+ oaut
    of 5 lee of iat9    Dollarrr ($501, gract lioenae
    to preOtiO0 medicine to any reputable yhjsloian
    who Is a 0ltll;enof the United Stetea, and a
    graduate of e reputable medioal oollege, or who
    haa Wallfled on examination for e eertlfloete
    of media61 ~ualffloatlon for 8 oolnniselonIn
    the biedicalCorps of the United ,StateeAm4 OT
    Navy, ana to lloentiatsr   of other States s Ter-
    rltorle8 hiiSin re ulresneiXsTiFmTifiZiT     co TG
    tg~$rdiaZt$hiiZi?o~ose                  ertab+
                      h a State, -A$IGiition8 for lf-
    oen~uiiii ‘iIie-$YXXEG        of tkls Art1010 shall
    be in writing and upon a form to be preooribed
    by the State Board oi 1eQloal Examlne~8. Said
    application shall be eoooqanied by a diploma,
    or a photograph thereof awar4ed to the appli-
    aant by a reputable me&al      oollege, a&l, in the
    caee OS an &nq or Naval affioer, a oertlfled
    tramiaript or a oertitlaate , or lioense, or eom-
    mission issued to the applloent by the Yedloal
    Corps of the tlnitedStat.88Army OT Navy, or by
    a lioenee, or a oertlfiea oopy of lloense ta
    praotioe medlalne, lawrully Issued to the agpll-
    cMt, upon eX&%Lination,by sore Other %ibte 01
    Terrltorg of the United Stabs.      Sal8 applioa$Wn
    mall aloo be aooompanld by a~ affidavit ma40
    by ariexeoutloe oftloer of the Ibe&ioalOarpa oi
    the United Statso Amy or Nay, f&e President Or
    Yeoretery of the Board of I&ebiaalExaminer8 whicrh
    issued the said license or by a legally 0bna0i-
    tuted medioal regl*tretfon 0friabr of the stat4
    or gerrltory by *ioh the eertlfleate oc ll~eaee
    nae granted, and tn whloh the applioatlon folr
    mediaal registration l.nTerm is based, reoitlng
Everett   ti.   %%lson, D.O., f"sge0

   that the aooonpanylng oertifloete or license
   has not been canceled or revoked, exoept by
   honorable discharge frorrthe Medical Corps of
   the United ;itetee&my or Navy, end that the
   stataslentof the o.ualiflo~tlonsmade in the eppll-
   oetlon ior ssdioal lloenae In Texee la true and
   oorreot. Ap~llaante for lioense under the pro-
   visions of thls Artiole shall eubaorlbe to an
   oath In writing berore an officer aut&orlzed by
   law to administer ostho, whioh shell be e part
   of aald ep~llcatlon, stotlng that the license,
   08rtifiOat8,   or authority under whloh the appll-
   oent   praotloed medlolne in the State or Territory
   from whioh the lpplloant removed, was et the
   time of euoh removal in iull roroe, and not 6u8-
   pended or osnoeled. Sald epplloatlon 8hall also
   etste tbat the appllcent la the ldentioal person
   to whom the said certlilonte, lloenee, or aom-
   misieion,and the said msdioel diploma were lasued,
   and that no prooeedlng has been inetituQed
   against the applloent ror the 0aEcelletion of
   said oertffloet6, license, or aut&orlty to prao-
   tloe medlolne in the 5tste or Territory by which
   the same was issued; an8 thot     no proseeutlon l8
   pending against the applloant ln any State or
   Federal eonrt for any offense whleh under the
   law of Texas la a felony. A reputable phyelolan
   within the maenin of this Artlola shall be one
   who would be eligfble for sxadn~~tlon by the Board
   of Ned5oel Bxamlners under the -,rovlslon#or Ar-
   tlole 4506 of the Rerieed     Civil statute* ot Tow
   of l9~5, as emended by this Aot. A reputable
   medloel oollege within the meadnng of this Art%-
   ole shall be suoh ee la defined in Artlole 4501
   of the Revieed Civil Statu~eo O? TeXetIOf 1988,
   as amended by this Aot.      It is prorlded, however,
   that the Board may, under the prorlelona of thi8
   Artiole, In ltn diaoretion, grant lloenae to any
   reputable pbyalolan of another State, Trrrritory,
   or District,   who graduated   prior to the year 1909
   rrom   a medloal oollege tilah   at the time of hi8
   graduation reculred OR; three 3 OOUTSO~ O? In-
   etruotlon of net leas tK an six I6 I months eaoh
   ior attainment of lte diploma, or the degree of!
   Doctor or tiedloine,end whlah at the time of hia
   graduetlon ma generally reeognlaed by the medioal
                              l
                                                              683


Evurett '8.iY:leor,,
                   D.0;. page 0

    examlnlng board8 of the z3,at;ee   of the Union (LB
    IWSiAt6iAing entranoe reQUireaeA%S    and oo~me#I
    Of inatruCtiOA equal t0 those maintaiaed by the
    than better olava of snedioalsohools of the
    United Gtatss; and provided further that the
    said applioant for llcenee to praotloe mdlolne
    in this State ehail appe:?rbefore the Botrrdin
    executive seseion and pass a retlefaotory oral
    euMiAatiOA  in r;reotioalsubjects a8 mar be me-




    No. 148, 8 1.' - (Undersoo5lng ours).
         Artiola 4694, 66 amended, Vernon's Annotate4 Civil
Statufer, relating to Woonetruotlon ot ttiislaw, read8
in pert:
          *Z?othingfn this Chapter shall be 60 BOW
     strued a8 to Uleorlminato    a&nst  any partiotitar
     Sohool OT #y&em of medioal praotioe, nor to at-
     feat or limit In my way the a~plloation or use
     of the prinoiples, tenets, or teaohlnge of any
     ohuroh in the ministration to the rlak or au?-
     fering by prayer, without the use oi aAy dru& or
     material remdy, provided tmnltury and quarantln8
     law8 and regulation8 are oamplied with; and pro-
     vided, rurther, that all these 80 rarinietering    or
     orfering to mlnieter ta the olak or atifaring
     by prayer ahall refrain   rrom maintaining oitioee,
     exoegt for the purpose of ererois5.q the prin~i-
     plea, tenets, or tsaohlngs of the ohuroh of whioh
     they are bona fldo membor8. Y * * w
         Artiolo 16, Seation 31 at the TeraE Constitution
providea, in part, 6e followat
         "The Leglrrlaturemay paas 1awt1presorlbing
Everett pi.Bi,lson,D.O., page l0

     tho qUI&iiiiOatiOAU of prastltionars 0r madlolne
     In thlr Stata, and to punish persons for msl-
     praotioe, but no preferenos shall ever be given
     by law to any sohools of me610ino.w

      Reviewing Artlole 4500, suprs, it provides that
ths Stats Board of Xedioal Sxsmlners *me7, In Its dir-
oretlori,* + Y grtmi iiornae to praotioe ~afcin0  + e *
ts llssntlatss of other State8 oc Tcrrltorlos having
             r0r medloal ryllstratlon and praotlos lq uu
requlrtmst.ats
to those eutebllshed by the laws of this State".
      Applloetlon mat be aooompmnid in the aass of
~lloantlates of other Siete8w by a 110~~68, or a otrtl-
flsd oopy 0r lioenee to preotloa meflioine, lawfully iasu-
ul to tho applfoant, upon exa%ilnatlanb7 some othe!#State
or Territory OS the United States.
       Them   em   ed&itIonel   requirements wioh need not
be dlsouesed hers.      A primary oonditlan  ia oontalnsd ln
the fiRa SeRteAOe     Of   &tiOh   dboo, SUprat
        *The 8ald Board shall not, unber the ~rovt-
     sion of this Artiole, pant 8 lioen8o to praa-
     ties medicins In this St&t* t0 ska~pliosnt who
     does not hold a llosnse lssusd by M&her      Stats,
     Terrlttory,or Distrlst of the Unftsd States,
     4dY       00 him the aams right to praotloe medi-
     oino9 ~a the State, Territory,   or Di8trlo% issu-
     ln(g~611%lioense whish s liossss to praotloe
     JladiOtn8   illthiB Stat6 &Ye8 to 6 PhpSiOiM   Oi
     ttds Ststb In Texae.*
      The present sltu8tlon la on) tnrolrirq the q&i-
action of the rnolprooitp statute, Artlole 4500, aupre,
Ths lnnguags 0r this statute 18 olsar sub lxpliolt as to
tbs autkorlty ct the .3tateBoard of VredioalExsmfners
BVW the applications of lloentiater of other States or
Territories.
      It is OUT opinion that u&%&r Artlole 4800, as
#mend@&, ~~AeA’a klnOtBted Cit%l 3atutb8, ths m&ifJa;l
reslproolty a&, the Texar 3t6te Boned of b%dicsl Eurain-
srs hue Ohs authority to US@ 16118lsatitfos in @slItiN
lloensee to preotloe faeelolxo.tiQ
                                 UQ*zMatas   of Q*sF
Bvantt     W. Ullscm, D.O., Pega l.l

states and that it may legally rajsot the qpplloatlon
0r a lloamd   praotitloaar 4r msdlolne in lu0ther stats,
ahether 5~3that em3   a *00r;300fte tip8 0r BOG SUO~
as oxlsts in Texas or nepacatr Bocardafor the differant
fields or madlc~~e lssuad tha lloenas of the out of
stats opplioanto     w2mnemitr
                            the    Taxas Beard or Modloal
ik~~lnors 18 satistlsdthat the raqulmmrnts undsr whloh
the lioentieta In tha sister stats obtelnad  his lloonu
ua requlremants ror nmdloal ngiotretlon an4 praotioo
whloh do no tlqunl ttws astabllshsd bT the laws of this
state.  &oh aotlon on the Dart or ths Board, pursuaut
to the term0 or kt101.   umo,  does not rlolata tie pratl-
aions 0r Artioie xn,   Lzaotion30 or the Tsxas oon8tltutlon
in rompsot to *soho     at medlolna" and Arblols NW,       as
amendrd, in raspact to dlaorlmluatlon against any parti-
oular sohool or myate& of amdloal praotlos.
      In &nswor to your third q~uastlon,this drpartmatit
hau held thot the prtiotloo of OstWpathJ 10 rlthln ths
phramo atho praotloa of mwIl~ina*~ Oplnloa iio.O-U98
to ths Texas Mats Board of Medloal Exemlners,by Hon.
Wllllam f. lpannlag,Aeaiatmt   AttoreT densral.
         Artlola 4810, R.C.8. of lSSII,prorldes~
         wny   penson 8hal.lbe regnrdad as Dra0tlOing
     medioino wlthlnths m0anlng Of t&l8 lat
       1. Who shall Dublloly DroIeea to be 8 pho-
     810ian or surgeon and shall trsat, or orrw   to
     treat, any dleeane or dl8erder,itamtal  or physl-
     oal, or any phjrsloaldsfordty  or i.uJury, by 6z3y
     eymtem or method, or to eri'eot0ww1 tharsoft
       8. Or who shall treat or 0rrer t0 treat any
     dleeass or Plaordsr, runtal or physloal, Or any
     phTsloa1 deformity or injury by any systma or
     method, or +A effaot OUMS thsraoi and ohargcr
     th4rsfor dlreotlp or lndlrsotly, m01iofor ot)ur
     eO@lPensatlonr"
      ~rtlols 4500, aa ommdod, Vernon*8 Annotated Cl~ll
statutes, prwldss that the State Board may ln it8  dl~o~-
tlon grant a ilOans to praotio* mabloimr *Co lloentlatr8
of other states or Terrltorles having rrqulrenwxts fOX
                                                             686


Everett W. Wilson, D.O., page 12

medloal registration end praotloe equal to those eetab-
llshed by the laws or this State,' upon oompllence by
the lloentiates with certain requirements set out in the
statute.
      In passing upon the application of a lloensee
0r a sister state, the state Board 0r ldedioel Exami.ueirs
must determine whether or not these requirements have
been met: first, that the prerequisite8 of medloal reg-
l&ration and praotioe of the sister state are in oon-
iormlty with the standards established by the law or
Texas; aeoond, that the extent oi the rl@t to Draotloe
medlalne whioh the lioense of the elster state ooufera
1s oo-equal with the prlvllegee and aoope o¶!praotloe
oonferred by the Texas license, lrrespeotive of the nature
of the license, Its wording or the type of Board whloh
iselms it.
      Where an applioant for a lloeuae to praotloemedialne
in Texas presents a license granted by another state whloh
reads wto praotioe osteopathy*, the applloatlon 1s wlthln
the jurlsdiotion ot the State Board oflledlaal Examiners
and the Board has authority to consider the application
under the Medical Beoiproolty Statutes, Artiole 4500, as
amended, Vernon's Auuotated Civil Statutes. Where the
applloaut has secured his aleter state lloense by fulilll-
lng requirements for medioal registration end praotloe
equal to those established by the laws of this state, a8
provided in Article 4500, and has met the other reqtiredaents
of Artlole 4500 applicable to an out of state lloentiate
applying for a !l'xxas
                     license it la wlthln the dlsoretlon
of the State Board of Medical Exaxlners to grant aaid  ap-
plicant a llaense to praotloe medloine in Texas.
      Trusting that the above fully answers the lnqui+
lee oontalued in your three lettera; we are
                                    Yours very truly
                                   ATTCBEEYGEEEBALOFTEEkS